Name: Commission Regulation (EC) No 372/94 of 18 February 1994 amending Regulation (EEC) No 1194/93 increasing to 1 520 000 tonnes the quantity of barley held by the French intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 48/ 16 Official Journal of the European Communities 19. 2. 94 COMMISSION REGULATION (EC) No 372/94 of 18 February 1994 amending Regulation (EEC) No 1194/93 increasing to 1 520 000 tonnes the quantity of barley held by the French intervention agency for which a standing invitation to tender for export has been opened ties in store ; whereas Annex I to Regulation (EEC) No 1194/93 must therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992, on the common organization of the market in cereals ('), as amended by Commission Regula ­ tion (EEC) No 2193/93 (2), and in particular Article 5 thereof, Having regard to Commission Regulation (EEC) No 2131 /93 of 28 July 1993 laying down the procedure and conditions for the disposal of cereals held by the intervention agencies (3), as amended by Commission Regulation (EC) No 120/94 (4), Whereas Commission Regulation (EEC) No 1 194/93 (^ as last amended by Regulation (EC) No 325/94 (% opened a standing invitation to tender for the export of 1 400 000 tonnes of barley held by the French intervention agency ; whereas, in a communication of 3 February 1994, France informed the Commission of the intention of its interven ­ tion agency to increase by 1 20 000 tonnes the quantity for which a standing invitation to tender for export has been opened ; whereas the total quantity of barley held by the French intervention agency for which a standing invita ­ tion to tender for export has been opened should be increased to 1 520 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quanti ­ HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 1194/93 is replaced by the following : 'Article 2 1 . The invitation to tender shall cover a maximum of 1 520 000 tonnes of barley to be exported to all third countries, except the United States of America and Canada. 2. The regions in which the 1 520 000 tonnes of barley are stored, are stated in Annex I to this Regula ­ tion.' Article 2 Annex I to Regulation (EEC) No 1194/93 is replaced by the Annex hereto. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 February 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . 0 OJ No L 196, 5 . 8 . 1993, p . 22. O OJ No L 191 , 31 . 7. 1993, p. 76. (4) OJ No L 21 , 26 . 1 . 1994, p. 1 . O OJ No L 122, 18 . 5. 1993, p . 11 . (') OJ No L 41 , 12. 2. 1994, p. 47. 19 . 2. 94 Official Journal of the European Communities No L 48/17 ANNEX ANNEX I (tonnes) Place of storage Quantity Amiens 60 500 Bordeaux 33 000 Clermont-Ferrand 1 000 ChÃ ¢lons-sur-Marne 191 000 Dijon 117 000 Lille 185 000 Montpellier 2 000 Nancy 119 000 Nantes 3 500 Orleans 331 000 Paris 43 000 Poitiers 155 000 Rennes 14 000 Rouen 1 65 000 Toulouse 17 000 Marseille 1 000 Ghent (Belgium) 82 000'